MEMORANDUM **
Ramon Vera-Zamora appeals the district court’s judgment and 21-month sentence following revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Vera-Zamora contends that the government introduced information regarding his prior criminal history at sentencing without giving him proper notice and that the district court may have improperly relied upon that information at sentencing in violation of his due process rights. The record belies this contention. The district court explicitly stated that the dispute regarding whether the defense had been given the information did not need to be resolved because the court found that it had no effect on the instant sentencing. See United States v. Ayers, 924 F.2d 1468, 1481 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.